

Exhibit 10.33
FIFTH AMENDMENT TO LEASE
This FIFTH AMENDMENT TO LEASE (this "Amendment") is made this 3rd day of August,
2011 (the "Effective Date"), by and between US REAL ESTATE LIMITED PARTNERSHIP,
a Texas limited partnership ("Landlord") and THE UNIVERSITY OF PHOENIX, INC., an
Arizona corporation ("Tenant").
RECITALS
A.Landlord and Tenant entered into that certain Fountainhead Office Park Lease
dated June 29, 2009, as amended by that certain First Amendment to Lease dated
August 11, 2009, that certain Second Amendment to Lease dated November 2, 2009,
that certain Third Amendment to Lease dated February 19, 2010, and that certain
Fourth Amendment to Lease, dated March 11, 2011 (as so amended, the "Lease")
pursuant to which Tenant leased from Landlord approximately 439,070 rentable
square feet (the "Premises") located at 1625 Fountainhead Parkway 85282 ("Office
A") and 1601 Fountainhead Parkway, Tempe, Arizona 85282 ("Office 8"; and
collectively , with Office A, the "Buildings").
B.The parties now wish to amend the Lease as of the Effective Date subject to
and on the terms and conditions set forth below.
AMENDMENT
1.Defined Terms. Terms in this Amendment shall have the same meaning as such
terms have in the Lease and Work Letter unless otherwise noted in this
Amendment.
2.Lease Amendments.
(a)    Notwithstanding anything to the contrary contained in the Lease! Landlord
and Tenant acknowledge and agree that Tenant shall be entitled to receive a
credit against Base Monthly Rent payable by Tenant to Landlord under the Lease
in the amount of One Million and No/100 Dollars ($1,000,000.00) ("Rent Credit"),
which Rent Credit shall be applied against Base Monthly Rent payable by Tenant
to Landlord under the Lease with respect to Building A for the two (2) months
immediately following the date as of which: (a) Tenant' s President and certain
senior executives physically occupy Building A for the purpose of conducting
Tenant's business in Building A it being intended by Tenant that Building A
shall be treated by Tenant as Tenant's headquarters as of the Effective
Commencement Date for Building A; and (b) a public announcement is made by
Tenant in connection with the matters identified in Section 2(a) above.






--------------------------------------------------------------------------------





(b)    Tenant's addresses for notice purposes under the Lease are hereby deleted
in their entirety and replaced with the following:
 
 
 
If to Tenant:
 
The University of Phoenix, Inc.
 
 
c/o Apollo Group, Inc.
 
 
4025 South Riverpoint Parkway Phoenix, Arizona 85040
 
 
Mailstop: CF-K205
 
 
Attn: Colette Temmink,
 Vice President, Apollo Real Estate & Facilities
 
 
 
With Copies to:
 
Apollo Group, Inc.
 
 
c/o Apollo Legal Department
 
 
4025 South Riverpoint Parkway
 
 
Phoenix, Arizona 85040
 
 
Mailstop: CF-K612
 
 
Attn: Corporate Counsel, Real Estate

3.Confidentiality. Landlord hereby acknowledges and agrees that the terms and
conditions of the Lease, as modified by this Amendment, are confidential and may
not be disclosed by Landlord to any third parties (except for Landlord's
attorneys, tax advisors, financial consultants or as may be required by
Applicable Laws or as may be necessary to enforce the terms of the Lease, as
amended hereby) without the prior written consent of Tenant, which consent may
be granted or withheld in Tenant's sole discretion; provided, that, Landlord
shall have the right to disclose the terms and conditions the Lease, as modified
by this Amendment, to prospective purchasers of all or any portion of the
Project, including either or both of Building A or Building B (each, a
"Prospective Purchaser")so long as prior to the date as of which Landlord
discloses the terms and conditions of this Lease, as modified by this Amendment,
to any Prospective Purchaser, such Prospective Purchaser enters into a
non-disclosure agreement in favor of Tenant in form and substance satisfactory
to Tenant, in its sole and absolute discretion, pursuant to the terms of which
such Prospective Purchaser agrees to keep the terms and conditions of the Lease,
as modified by this Amendment, confidential.
4.Brokerage. Landlord and Tenant each represent and warrant to the other that
neither has dealt with any real estate broker or agent in connection with this
Amendment or its negotiation. Landlord and Tenant each agree to indemnify,
defend and hold the other harmless for, from and against any cost, expense or
liability (including attorneys' fees) for any compensation, commission or fees
claimed by any real estate broker or agent in connection with this Amendment or
its negotiation as a result of the action of the indemnifying party.
5.Fees and Costs. If any suit, action, arbitration or other proceeding,
including, without limitation, an appellate proceeding, is instituted in
connection with any controversy, dispute, default or breach arising out of this
Amendment, the prevailing or non-defaulting party shall be entitled to recover
from the losing or defaulting party all reasonable fees, costs and expenses
(including the reasonable fees and expenses of attorneys, paralegals and
witnesses) incurred in connection with the prosecution or defense of such
proceeding, whether or not the proceeding is prosecuted to a final judgment or
determination; provided, however, if there is no clear prevailing party, such
fees, costs and expenses shall be borne as determined by the applicable fact
finder.
6.Successors and Assigns. This Amendment shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.


2

--------------------------------------------------------------------------------




7.Ratification. Landlord and Tenant each hereby reaffirm its rights and
obligations under the Lease as modified by this Amendment. In the event of a
conflict or ambiguity between the Lease and this Amendment, the terms and
provisions of this Amendment shall control.
8.Counterparts. This Amendment may be executed in several counterparts each of
which when executed and delivered is an original, but all of which together
shall constitute one instrument.
IN WITNESS WHEREOF, Landlord and Tenant have each executed this Amendment on the
dates written below their names.
LANDLORD:
US REAL ESTATE LIMITED,
PARTNERSHIP, a Texas limited
partnership
By: /s/ Leonard J. O'Donnell
Name: Leonard J. O'Donnell
Title: President


TENANT:
THE UNIVERSITY OF PHOENIX, INC.,
an Arizona corporation


By: /s/ Colette Temmink
Name: Colette Temmink
Title: VP. Real Estate & Facilities






3